Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadjadpour et al. (US 2021/0124832).

Regarding claim 1, Sadjadpour discloses 
A method for utilizing a linear sequence coding scheme, the method comprising: at a first computing device (¶ [0030]: each of one or more of the secure computer system 140 or public data server 130 or public storage device 120 is a computer system as described below in reference to FIG. 4, or a chip set as described below in reference to FIG. 5, or a mobile terminal, such as a tablet or cell phone, as described below in reference to FIG. 6, or some combination): generating, using a linear sequence coding scheme and a source message (¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other), a plurality of coded network packets (¶ [0004]: The method includes extracting first digital data comprising a number n of portions called chunk; ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data), wherein each of the coded network packets indicates a plurality of coded symbols (¶ [0004]: The method includes extracting first digital data comprising a number n of portions called chunk; ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data), wherein each of the plurality of coded symbols is linear independent (¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other); and
sending, via a lossy channel or a wireless channel, the plurality of coded network packets (¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data).
Regarding claim 8 referring to claim 1, Sadjadpour discloses A system for utilizing a linear sequence coding scheme, the system 5 comprising: at least one first processor; and a first computing device comprising the at least one first processor, wherein the first computing device is configured for: ... (Fig. 4-6).
Regarding claim 15 referring to claim 1, Sadjadpour discloses A non-transitory computer readable medium comprising computer executable instructions embodied in the non-transitory computer readable medium that when executed by a processor of a computer perform steps 10 comprising: at a first computing device: ... (¶ [0100], ¶ [0101]).

Regarding claims 2, 9, and 16, Sadjadpour discloses 
wherein prior to generating, using a linear sequence coding scheme (¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other), a plurality of coded network packets (¶ [0004]: The method includes extracting first digital data comprising a number n of portions called chunk; ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data), a sequence of coded symbols comprising linearly independent subsequences and related encoding vectors are computed for the coded network packets (¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other. To ensure that is the case, n linearly independent encoding vectors                                 
                                    
                                        
                                            B
                                        
                                        
                                            p
                                        
                                    
                                
                             are desired; ¶ [0081]: The bits of each encoded chunk                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                             are randomly and uniformly distributed and are independent of any of the encoding chunks Fk).

Regarding claims 3, 10, and 17, Sadjadpour discloses 
comprising: at the first computing device (¶ [0030]: each of one or more of the secure computer system 140 or public data server 130 or public storage device 120 is a computer system as described below in reference to FIG. 4, or a chip set as described below in reference to FIG. 5, or a mobile terminal, such as a tablet or cell phone, as described below in reference to FIG. 6, or some combination): receiving a second plurality of coded network packets from a second computing device (Fig. 1, 4-6, ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data), wherein the second plurality of coded network packets comprises k linearly independent coded symbols, where k is equal to the minimum number of source symbols for representing a second source message; and decoding the second source message using the k coded symbols and one or more matrix operations (¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other).

Regarding claims 5 and 12, Sadjadpour discloses 
wherein decoding the second source message includes using encoding vectors included in the second plurality of coded network packets, wherein the encoding vectors are computed by the second computing devices (Fig. 1, 4-6; ¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other. To ensure that is the case, n linearly independent encoding vectors                                 
                                    
                                        
                                            B
                                        
                                        
                                            p
                                        
                                    
                                
                             are desired; ¶ [0081]: The bits of each encoded chunk                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                             are randomly and uniformly distributed and are independent of any of the encoding chunks Fk) prior to the second computing device generating the coded network packets (¶ [0004]: The method includes extracting first digital data comprising a number n of portions called chunk; ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data).

Regarding claims 6, 13, and 19, Sadjadpour discloses 
wherein the first computing device comprises a multi-interface transmission gateway, a computer (¶ [009]: Computer system 400 also includes one or more instances of a communications interface 470 coupled to bus 410), a mobile phone (¶ [0030]: each of one or more of the secure computer system 140 or public data server 130 or public storage device 120 is a computer system as described below in reference to FIG. 4, or a chip set as described below in reference to FIG. 5, or a mobile terminal, such as a tablet or cell phone, as described below in reference to FIG. 6, or some combination), an internet of things (loT) device, a network device, a gateway device, a vehicle, a drone, an unmanned aerial system, an unmanned system, or any manned or unmanned autonomous system that requires reliable communications with one or more remote management network devices.

Regarding claims 7, 14, and 20, Sadjadpour discloses 
wherein the lossy channel or the wireless channel comprises a cellular wireless network interface, a satellite network interface, to-vehicle network interface, an air-to-ground network interface, or a Wi-Fi network interface (¶ [0099]: communications interface 470 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN, such as Ethernet. Wireless links may also be implemented; ¶ [0113]: the processed voice signals are encoded, by units not separately shown, using a cellular transmission protocol such as enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UMTS), etc., as well as any other suitable wireless medium, e.g., microwave access (WiMAX), Long Term Evolution (LTE) networks, code division multiple access (CDMA), wideband code division multiple access (WCDMA), wireless fidelity (WiFi), satellite, and the like, or any combination thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadpour et al. (US 2021/0124832) in view of Sanghi et al. (US 2019/0342225).

Regarding claims 4 and 11, Sadjadpour discloses all the subject matter of the claimed invention with the exception of wherein at least two of the second plurality of coded network packets are non-sequential. Sanghi from the same or similar fields of endeavor discloses wherein at least two of the second plurality of coded network packets are non-sequential (¶ [0127]: FIG. 8 is a logical flow diagram of one generalized method for non-sequential packet delivery ... Various other embodiments may use non-sequential delivery to enable reduced power consumption and/or to moderate spikes or dips in power consumption). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sadjadpour by using non-sequential delivery to enable reduced power consumption and/or to moderate spikes or dips in power consumption of Sanghi. The motivation would have been to enable reduced power consumption and/or to moderate spikes or dips in power consumption (Sanghi ¶ [0127]).

Regarding claim 18, Sadjadpour discloses 
wherein decoding the second source message includes using encoding vectors included in the second plurality of coded network packets, wherein the encoding vectors are computed by the second computing devices (Fig. 1, 4-6; ¶ [0057]: For decoding, n encoded chunks produced in the loop of steps 231 and 235 are desired that are linearly independent of each other. To ensure that is the case, n linearly independent encoding vectors                                 
                                    
                                        
                                            B
                                        
                                        
                                            p
                                        
                                    
                                
                             are desired; ¶ [0081]: The bits of each encoded chunk                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                             are randomly and uniformly distributed and are independent of any of the encoding chunks Fk) prior to the second computing device generating the coded network packets (¶ [0004]: The method includes extracting first digital data comprising a number n of portions called chunk; ¶ [0099]: For wireless links, the communications interface 470 sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data).
Sadjadpour discloses all the subject matter of the claimed invention with the exception of wherein at least two of the second plurality of coded network packets are non-sequential. Sanghi from the same or similar fields of endeavor discloses wherein at least two of the second plurality of coded network packets are non-sequential (¶ [0127]: FIG. 8 is a logical flow diagram of one generalized method for non-sequential packet delivery ... Various other embodiments may use non-sequential delivery to enable reduced power consumption and/or to moderate spikes or dips in power consumption). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sadjadpour by using non-sequential delivery to enable reduced power consumption and/or to moderate spikes or dips in power consumption of Sanghi. The motivation would have been to enable reduced power consumption and/or to moderate spikes or dips in power consumption (Sanghi ¶ [0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466